Exhibit 10.2

 

[g63581kii001.gif]

2013 Incentive Compensation Plan Effective January 1, 2013 Employee Joseph W.
Kennedy Estimated 2013 Salary 136,000 $ Title SVP/CFO Estimated 2013 Target 11%
14,960 $ Thresholds Maintain CAMELS rating at one of the two highest ratings
Maintain an Asset Quality Rating of "Satisfactory" or better Goal #1: Achieve
ROA Annual Payout Target 60% = 8,976 $ Goals Payout 95% of Budget 2,962 $ At
Budget 5,924 $ 106% of Budget 8,976 $ Stretch Goal Every .04% over 106% of
Budget 2,962 $ Goal #2: Achieve Efficiency Ratio Annual Payout Target 20% =
2,992 $ Goals Payout 102% of Budget 997 $ At Budget 1,995 $ 97% of Budget 2,992
$ Stretch Goal Every 2% under 97% of Budget 997 $ Goal #3: Achieve Net Interest
Margin Percentage Annual Payout Target 20% = 2,992 $ Goals Payout 98% of Budget
987 $ At Budget 1,975 $ 102% of Budget 2,992 $ Stretch Goal Every 0.07% over
102% of Budget 987 $ NOTES: Bonus targets are based on Georgetown Bancorp Inc.
2013 budget. All dollar figures are based on estimates of annualized salary.
Incentive payments are based on the employee's actual base compensation for the
fiscal year, which includes straight time pay, vacation, holiday, personal, sick
and jury duty pay. Overtime and other payments including previous year's bonus
payout will be excluded from the calculation. To be eligible for the Incentive
Compensation, the employee must be actively employed, performIng at a level of
"satisfactory" or above, and not be on a written warning at the time of the
incentive payment. The Bank shall have the right to rescind and recoup or
"clawback" incentive payments paid under this plan if the Compensation Committee
concludes that such awards were paid out based on information that is later
found to be materially incorrect, including payments that were determined, in
whole or in part, on financial statement information that is subsequently
restated.

 

 